1
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
2                              EASTERN DIVISION
3
     KATHERINE NEWTON,               )
4
                                     )
5                 Plaintiff,         )
6
                                     )
           v.                        )            Civ. No. 5:18-cv-1002 KK
7                                    )
8    ANDREW SAUL,                    )
     COMMISSIONER OF                 )
9
     SOCIAL SECURITY,                )
10
                  Defendant.
11

12                ORDER AWARDING EQUAL ACCESS TO JUSTICE
13              ACT ATTORNEY FEES PURSUANT TO 28 U.S.C. §2412(d)
14
           Based upon the parties’ Joint Stipulation for the Award and Payment of Equal
15
     Access to Justice Act Fees, IT IS ORDERED that fees in the amount of $7,300.00,
16
     as authorized by 28 U.S.C. §2412, and $400.00 to be paid from the Judgment Fund,
17
     be awarded subject to the terms of the Stipulation.
18

19

20
     Dated: July 29, 2019                   __________________________________
21
                                            Honorable Kenly Kiya Kato
22                                          United States Magistrate Judge
23

24

25

26

27

28


                                             Page 1
